      Case 1:19-cv-00217-LG-RPM Document 55 Filed 01/12/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 KENDRICK MONICE JONES                                                  PETITIONER

 v.                                               CAUSE NO. 1:19-cv-217-LG-RPM

 MARSHAL TURNER, ET AL.                                             RESPONDENTS

         ORDER ADOPTING PROPOSED FINDINGS OF FACT AND
                      RECOMMENDATIONS

      BEFORE THE COURT is the [54] Proposed Findings of Fact and

Recommendations entered by United Magistrate Judge Robert P. Myers, on

December 15, 2020. Judge Myers recommends that the [45] Motion for Summary

Judgment filed by Defendant Marquest Lindsey and the [49] Motion for Summary

Judgment filed by Defendants Anthony Beasley, Regina Reed, and Marshal Turner,

should be granted. Petitioner has not filed an objection to the Proposed Findings of

Fact and Recommendations and the time for filing an objection has expired.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Myers’ Proposed Findings of Fact and Recommendations is neither clearly
      Case 1:19-cv-00217-LG-RPM Document 55 Filed 01/12/21 Page 2 of 2




erroneous nor contrary to law. Defendants’ Motions for Summary Judgment are

hereby granted.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [54] Proposed

Findings of Fact and Recommendations entered by United Magistrate Judge Robert

P. Myers is ADOPTED as the opinion of the Court. The [45] Motion for Summary

Judgment filed by Defendant Marquest Lindsey is hereby GRANTED. Petitioner’s

claims against Defendant Marquest Lindsey are DISMISSED WITH

PREJUDICE.

      IT IS FURTHER ORDERED AND ADJUDGED that the [49] Motion for

Summary Judgment filed by Defendants Anthony Beasley, Regina Reed, and

Marshal Turner is hereby GRANTED. Petitioner’s claims against Defendants

Anthony Beasley, Regina Reed, Marshal Turner, Joy Ross, and John Doe are

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 11th day of January, 2021.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                      -2-
